DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 3, 4, 11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ni et al (US Patent No. 9,723,386) in view of Brunton et al (Pub. No.: US 2012/0138728 cited by applicant).
Regarding claim 1, referring to Figures 1A-1D, 2, 3, and 4A-4G, Ni et al teaches an apparatus (i.e., transceiver system 400, Fig. 4A) for optical pointing, the apparatus (i.e., transceiver system 400, Fig. 4A) comprising:
a telescope (i.e., telescope 460, Fig. 4A);
a transmission prism (i.e., transmission prism 410, Fig. 4A)  coupled to the telescope; and
a rotatable mechanism (i.e., steerable mirror 420 and position feedback device 430, Fig. 4A) operatively coupled to the telescope, wherein the rotatable mechanism is configured to rotate around a second rotation axis (i.e., Figures 1A-1D, 2, 3 and 4A-4G, col. 7, lines 1-30, col. 8, lines 41-67, col. 9, lines 1-67, col. 10, lines 1-67, col. 11, lines 1-67, col. 12, lines 1-67, col. 13, lines 1-64, col. 15, lines 19-43, col. 18, lines 61-67, and col. 19, lines 1-29).
Ni et al differs from claim 1 in that he fails to specifically teach the transmission prism rotatably coupled to the telescope and the transmission prism is configured to rotate around a first rotation axis. However, Brunton et al in Pub. No.: US 2012/0138728 teaches the transmission prism (i.e., wedge prism 262, Figs. 2-4) rotatably coupled to the telescope and the transmission prism is configured to rotate around a first rotation axis (i.e., wedge rotation axis 202, Figs. 2-4)(i.e., Figures 2-4, page 2, paragraphs [0023]-[0025], page 3, paragraphs 
Regarding claim 3, the combination of Ni et al and Brunton et al teaches wherein the second rotation axis (i.e., second rotation axis 204, Figs. 2 and 3 of Brunton et al) is substantially perpendicular to the first rotation axis (i.e., first rotation axis 202, Figs. 2 and 3 of Brunton et al).
Regarding claim 4, the combination of Ni et al and Brunton et al teaches wherein the transmission prism comprises a single wedge prism (i.e., wedge prism 26, Figs. 2-4 of Brunton et al).
Regarding claim 11, the combination of Ni et al and Brunton et al teaches further comprising a telescope housing, wherein the rotatable mechanism is operatively coupled to the telescope housing with a rotation bearing (i.e., Fig. 4A of Ni et al, and Figs. 2-4 of Brunton et al).

 Regarding claim 18, the combination of Ni et al and Brunton et al teaches wherein the telescope, the transmission prism, and the rotatable mechanism are part of a coarse pointing arrangement in the OISL terminal (i.e., Figs. 1A-1D and 4A-4D of Ni et al, and Figs. 2-4 of Brunton et al).

4.	Claims 2 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ni et al (US Patent No. 9,723,386) in view of Brunton et al (Pub. No.: US 2012/0138728 cited by applicant) and further in view of Smith (US Patent No. 7,236,299 cited by applicant).
Regarding claim 2, the combination of Ni et al and Brunton et al  differs from claim 2 in that it fails to specifically teach a folding mirror arrangement within the telescope, the folding mirror arrangement configured to provide a folded optical path for a light beam propagating in the telescope. However, Smith in US Patent No. 7,236,299 teaches a folding mirror (i.e., folding mirror 109, Fig. 1) arrangement within the telescope, the folding mirror arrangement configured to 
Regarding claim 5, the combination of Ni et al, Brunton et al and Smith teaches wherein the transmission prism comprises an achromatic doublet wedge prism (i.e., wedge prism 262, Figs. 2-4 of Brunton et al, and prisms 101 and 103, Fig. 1 of Smith).
Regarding claim 6, the combination of Ni et al, Brunton et al and Smith teaches wherein the achromatic doublet wedge prism is composed of two different prism materials that have a substantially matched coefficient of thermal expansion (i.e.,  wedge prism 262, Figs. 2-4 of Brunton et al, and prisms 101 and 103, Fig. 1 of Smith).

Regarding claim 8, the combination of Ni et al, Brunton et al and Smith teaches wherein the transmission prism comprises an athermal doublet wedge prism (i.e., wedge prism 262, Figs. 2-4 of Brunton et al, and prisms 101 and 103, Fig. 1 of Smith).
Regarding claim 9, the combination of Ni et al, Brunton et al and Smith teaches wherein the transmission prism comprises an achromatic and athermal doublet wedge prism (i.e., wedge prism 262, Figs. 2-4 of Brunton et al, and prisms 101 and 103, Fig. 1 of Smith).
Regarding claim 10, the combination of Ni et al, Brunton et al and Smith teaches wherein the achromatic and athermal doublet wedge prism comprises a first prism element composed of silicon, and a second prism element composed of zinc sulfide (i.e., wedge prism 262, Figs. 2-4 of Brunton et al, and prisms 101 and 103, Fig. 1 of Smith).

s 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ni et al (US Patent No. 9,723,386) in view of Brunton et al (Pub. No.: US 2012/0138728 cited by applicant) and further in view of Arimoto (US Patent No. 5,465,170).
Regarding claim 12, the combination of Ni et al and Brunton et al  differs from claim 12 in that it fails to specifically teach a fine steering mechanism mounted external to the telescope. However, Arimoto in US Patent No. 5,465,170 teaches a fine steering mechanism (i.e., fine pointing mirror FPM 11, Fig. 1) mounted external to the telescope(i.e., telescope 10, Fig. 1)(i.e., Figure 1, col. 8, lines 60-67, col. 9, lines 1-67, col. 10, lines 1-67, and col. 16, lines 58-65). Based on this teaching, it would have been obvious to one having skill in the art at the time the invention was made to incorporate the fine steering mechanism mounted external to the telescope as taught by Arimoto in the system of the combination of Ni et al and Brunton et al. One of ordinary skill in the art would have been motivated to do this since allowing steering the optical beam to a desired destination and improving the performance of the system.
Regarding claim 13, the combination of Ni et al, Brunton et al  and Arimoto teaches wherein the second rotation axis is aligned with an entrance optical axis of the fine steering mechanism (i.e., Fig. 1 of Arimoto).

Regarding claim 15, the combination of Ni et al, Brunton et al  and Arimoto teaches wherein the fine steering mechanism, the telescope, and the transmission prism are rotated around the second rotation axis by the rotatable mechanism (i.e., Figs. 2-4 of Brunton et al, and fine pointing mirror FPM 11, Fig. 1 of Arimoto).
Regarding claim 16, the combination of Ni et al, Brunton et al  and Arimoto teaches further comprising a set of optical fiber couplers operative to provide optical communications with the fine steering mechanism (i.e., Fig. 1 of Arimoto).
    
                                                         Conclusion
6.    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Suzuki et al (Pub. No.: US 2006/0008238) discloses optical antenna.

/HANH PHAN/Primary Examiner, Art Unit 2636